Exhibit 10.2

 


MAY 10, 2005

 

STRICTLY PERSONAL AND CONFIDENTIAL

 

Hand delivered, original to employee file

 

Mark Wilson

5 Heatherington Drive

Toronto, ON M1T 1N3

 

 

Dear Mark,

 

The following shall confirm the terms and conditions of your employment with
Alderwoods Group Inc (herein referred to as “the Company”).

 

POSITION:

 

SENIOR VICE PRESIDENT, HUMAN RESOURCES

 

 

 

Reports to:

 

Paul Houston, President and Chief Executive Officer

 

 

 


EFFECTIVE:


 


MAY 1, 2005


 


 


 

Base Pay:

 

$205,000.00 gross pre annum.

 

 

 

Bonus:

 

You will be eligible to participate in the Company’s Executive bonus program,
calculated at 40% (target) to 80% (maximum) of your salary. The details to the
plan will be explained under separate cover.

 

 

 

Stock Options:

 

You will continue to be eligible to participate in the companies stock option
program at the Senior Vice President level.

 

 

 

Benefits:

 

You will continue to be eligible to participate in the company benefits program.
Furthermore, you will be eligible for a $3,000 medical spending account. More
details on the above will be covered under separate cover.

 

 

 

Club Membership:

 

You will be eligible to expense up to $1,500 towards a club membership.

 

 

 

Car Allowance:

 

You will be entitled to a car allowance of $600.00/month (paid bi-weekly).

 

 

 

Vacation Entitlement:

 

You are eligible for four (4) weeks vacation per year.

 

 

 

Termination of Employment:

 

If you should be terminated for any reason other than just cause, you will be
entitled to receive twelve (12) months severance consisting of base salary and
standard health and dental benefits. All other benefits would cease on your last
day of active employment. Similarly your health and dental benefits would cease
should you obtain alternate coverage during the 12 month period. The severance
benefit would be paid over a 12 month period.

 

 

 

Change of Control:

 

If there is a change in control, as defined under the 2005 Equity Incentive
Plan, and as a result your employment is terminated, you will receive
twenty-four (24) months severance as defined above.

 

--------------------------------------------------------------------------------


 

Mark, I am extremely excited about the challenges that await us as a team.  I
hope this offer demonstrates our Company’s continued belief that you are a key
member of our team and our future success.  Should you have any questions please
do not hesitate to contact me.

 

Sincerely,

per

 

/s/ Paul Houston

 

 


PAUL HOUSTON

President and Chief Executive Officer

 

 

I have read, understand and voluntarily agree to the terms and conditions for my
employment with Alderwoods Group Inc.

 

 

/s/ Mark Wilson

 

May 10, 2005

 


MARK WILSON


DATE

 

--------------------------------------------------------------------------------